[PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                                                                       FILED
                           ________________________         U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                  No. 97-9198                          2/19/03
                             Non-Argument Calendar
                                                               THOMAS K. KAHN
                           ________________________                CLERK

                       D.C. Docket NO. 1:97-CV-231-TWT


CHARLES A. KENT,

                                                           Plaintiff-Appellant,

     versus



SECRETARY OF LABOR, UNITED
STATES DEPARTMENT OF LABOR,


                                                           Defendant-Appellee.


                         __________________________

                Appeal from the United States District Court for the
                           Northern District of Georgia
                          _________________________

                                 (August 4, 1998)

Before GODBOLD, HILL and FAY, Senior Circuit Judges

PER CURIAM:
       Charles A. Kent, pro se, appeals the dismissal of his petition for mandamus, 28 U.S.C.

§ 1361.

       On appeal, Kent essentially argues that the district court should have granted his

petition for mandamus and ordered the Secretary of Labor to comply with 42 U.S.C.

§ 503(b)(1) by conducting an investigation of the Georgia Department of Labor.

       Whether a district court has subject-matter jurisdiction over an action is a question of

law that we review de novo. Tamiami Partners, Ltd. v. Miccosukee Tribe of Indians of

Florida, 999 F.2d 503, 506 (11th Cir. 1993).

       Upon review of the petition, the Secretary’s motion to dismiss, and the district court’s

order, and consideration of parties’ briefs, we find no reversible error.

       The language of 42 U.S.C. § 503(b)(1), which is the statute upon which Kent relies,

shows that the district court did not have jurisdiction to grant his petition for mandamus.

This statute provides that whenever the Secretary finds, after a hearing, that the state agency

has effected “a denial, in a substantial number of cases, of unemployment compensation to

individuals entitled thereto,” by a state agency, the Secretary “shall notify such State agency

that further payments will not be made to the State until the [Secretary] is satisfied that there

is no longer any such denial of failure to comply.” 42 U.S.C. § 503(b)(1). Thus, the

Secretary’s decision whether to invoke this statute is discretionary. Moreover, the statute

authorizes the Secretary to act on behalf of all those who were denied unemployment

compensation, and not individuals who were denied such benefits. See id.



                                               2
       We conclude that because mandamus was not an appropriate means of relief here, the

district court lacked jurisdiction.

       AFFIRMED.




                                            3